Citation Nr: 1628355	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  10-18 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for degenerative disease of the lumbar spine. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from October 1991 to September 2008. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits but is instead part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As detailed in the remand below, the Veteran's VA vocational rehabilitation records reasonably raise the issue of TDIU based on multiple service-connected disabilities, as a separate but intertwined issue.  As such, the issue of entitlement to a TDIU is properly before the Board as part of the appealed low back disability claim, but is now also listed separately on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that an updated examination is needed in this case.  At the most recent VA examination, performed in April 2014, the Veteran reported her back has gotten progressively worse over time.  While the examiner made findings regarding symptomatology and functioning, it was also noted that at the time of the examination the Veteran was on no-weight-bearing status due to recent foot surgery.  It is unclear to the Board if this limitation affected the functional findings made at the examination.  Also, as explained below, there is some suggestion of a worsening of the back disability since the last examination.  

A VA vocational counselor in February 2016 found that the Veteran is unable to perform physical aspects of her former work in the military in clinic management/ patient advocacy, and former civilian work in both sedentary and light strength jobs.  The counselor assessed that she was unable to perform more sedentary aspects of these former jobs due to pain, PTSD symptoms, and fibromyalgia.  The counselor noted that there was no record of the Veteran having been employed since her service discharge.  The Veteran attempted multiple vocational training programs but was unable to complete them or was found unable to perform at the ultimate vocational goal due to aggravation of disabilities, "especially pain issues and PTSD symptoms."  The counselor concluded that the Veteran would be unlikely to maintain even part-time employment. 

The Veteran is currently service connected for posttraumatic stress disorder (PTSD) with mood disorder due to low back pain, with depressive features and pain disorder, rated 70 percent disabling; bilateral keratoconus, rated 30 percent disabling; fibromyalgia, rated 20 percent disabling; myofascial pain syndrome of the cervical spine with mild loss of lordosis, rated 10 percent disabling; lumbar degenerative joint disease, rated 10 percent disabling; radiculopathy in the right lower extremity, rated 10 percent disabling; tinnitus, rated 10 percent disabling; bilateral plantar fasciitis, status post right partial fasciectomy and tarsal tunnel release, rated 10 percent disabling; and the following noncompensably (zero percent) rated disabilities: right patellofemoral pain syndrome, left patellofemoral pain syndrome, allergic rhinitis, chronic obstructive pulmonary disease (COPD), gastroesophageal reflux disease (GERD), migraine headaches, and residuals of scar from cesarean section, status post adhesions. 

These ratings result in the currently assigned combined 90 percent evaluation.  The Veteran has not been awarded a total disability evaluation based on unemployability due to service-connected disabilities.  However, the above-detailed VA vocational counseling assessment raises the issue of TDIU, including due to service-connected low back disability.  The TDIU is intertwined with the claim for a higher rating for the low back disability.  On remand, additional development of the TDIU claim should also be undertaken as explained in the action paragraphs below.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran proper notice addressing how to substantiate a claim for a TDIU.
 
 2. Request that the Veteran complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

3. Provide the Veteran a VA examination to determine the current severity of her service-connected low back disability.  The Veteran's electronic claims file must be made available to and contemporaneously reviewed by the examiner.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings. 

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected low back disability. 

All rendered opinions must be accompanied by a thorough rationale. 

4. Once the above actions have been completed, and any other development undertaken as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be re-adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




